 



Exhibit 10.1
AMENDED AND RESTATED NON-EXCLUSIVE CONSULTING AGREEMENT
        This Amended and Restated Non-Exclusive Consulting Agreement
(“Agreement”) is entered into and effective as of the 26th of April, 2006, to
amend and restate the Non-Exclusive Consulting Agreement entered into effective
as of the 16th day of August, 2005, between Edward F. Houff (“Consultant” or
“Houff”), and Kaiser Aluminum & Chemical Corporation, a corporation with offices
located at 27422 Portola Parkway, #350, Foothill Ranch, CA 92610-2831
(“Kaiser”).
        WHEREAS, effective August 15, 2005, Kaiser has terminated Consultant as
a Kaiser employee “Without Cause,” and such termination constitutes a
“Pro-Rating Event” for the purposes of determining Consultant’s entitlement to
severance and termination benefits under the Key Employment Retention Program
(“KERP”) approved by the Bankruptcy Court in Kaiser’s chapter 11 proceedings,
including Consultant’s Severance Agreement, Retention Agreement and Change in
Control Severance Agreement (a summary listing of such benefits and the
references thereto is attached to this Agreement and incorporated herein by
reference); and
        WHEREAS, Consultant acknowledges that as a result of termination of
Consultant’s employment Consultant is not entitled to any benefits under his
Change in Control Severance Agreement (the “CIC Agreement”) and, in recognition
of the foregoing, has, by execution of this Agreement, permanently waived and
released Kaiser from and against any and all claims for “Change in Control” and
“Tax Gross-Up” termination benefits in connection with the KERP, including any
claims for benefits under his CIC Agreement; and
        WHEREAS, Kaiser desires to have Consultant perform certain services for
Kaiser as set forth herein, and Consultant is willing to perform such services;
        NOW THEREFORE, in consideration of the mutual promises contained herein
the parties hereto agree as follows:

1.   Term

        The term of this Agreement shall commence as of August 1, 2005 and shall
continue in effect through June 30, 2006. Termination of this Agreement, except
for cause, before June 30, 2006, may occur only by mutual consent or the death
or permanent and total disability of Consultant as a result of bodily injury,
disease or mental disorder. This Agreement may be renewed for such term, and
upon such terms and conditions, as the parties may agree in a further writing.

2.   Services

        2.1 Consultant shall perform non-exclusive consulting services for
Kaiser primarily in the nature of the services provided when consultant was
Chief Restructuring Officer and Senior Vice President of Kaiser, which
employment ended on August 15, 2005. A listing of subject areas in which Kaiser
and Consultant have agreed that Consultant will provide services to the Company
is attached to this Agreement and incorporated herein by reference. To the
extent any services will not be completed by the expiration of the term of this
Agreement and Consultant and Kaiser have not agreed to the terms of an
extension, Consultant shall fully cooperate with Kaiser in all matters relating
to the winding up of Consultant’s pending work on behalf of Kaiser and the
orderly transfer of any such pending work to other employees or representatives
of Kaiser as may be designated by Kaiser.
        2.2 Any additional services by Consultant beyond those referenced in
paragraph 2.1 above shall be performed by Consultant as agreed between
Consultant and Kaiser and as authorized by Kaiser’s CEO, Jack A. Hockema, or
such other person as Consultant may agree.

 



--------------------------------------------------------------------------------



 



        2.3 Consultant shall at all times act in accordance with his own best
judgment, experience and expertise as an independent Consultant. Consultant
shall routinely communicate the status and progress of the services being
performed by Consultant to Kaiser’s CEO, General Counsel, CFO, senior management
and outside professionals, as appropriate, and solicit input and direction with
respect to tactical and strategic decisions required to be made in connection
with the services to be performed that are likely to affect the business,
operations or liabilities of Kaiser and its affiliates both during and after
emergence.
        2.4 Consultant may perform consulting services for persons other than
Kaiser so long as such other consulting services do not present an actual
conflict of interest for Consultant. Consultant agrees to inform Kaiser when
consulting services are being performed for others, and will provide a
certification that no conflict exists. Consultant will use his best efforts to
arrange his schedule and other work to ensure that Kaiser work remains a
priority for Consultant’s work, resources and time. Should Consultant request a
waiver of any potential conflict with respect to either interest or time, Kaiser
will not unreasonably withhold its consent to waiver.
        2.5 Upon the effective date of Kaiser’s plan of reorganization and its
emergence from Chapter 11, Consultant will resign as Chief Restructuring Officer
of Kaiser and the delegation of authority granted to Consultant shall terminate
and be of no further force or effect. Except as set forth in the preceding
sentence, Kaiser’s emergence from Chapter 11 will have no effect on this
Agreement or the consulting services to be performed.

3.   Fees and Reimbursements/Invoices

        3.1 For the initial term of the Agreement (through February 14, 2006),
Consultant’scompensation will be as follows:
          3.1.1 A base fee of $43,200 per month (“Base Fee”), exclusive of
expenses, for which Consultant will provide up to 120 hours of services. Travel
time that is not covered by other work will be counted at one-half the number of
hours, and there will be no premium for weekend or holiday work. This amount
will be pro-rated for the partial months of August 2005 and February 2006.
          3.1.2 Monthly hours worked in excess of 120, up to a maximum of 200
(“Additional Fee”), exclusive of expenses, will be billed at $360 per hour,
subject to the same terms and conditions for travel, weekend and holiday work as
provided in paragraph 3.1.1.
          3.1.3 Regardless of the number of hours actually worked in any month,
Consultant agrees that Kaiser will not be charged for any work in excess of 200
hours per month, exclusive of expenses.
        3.2 After the initial term of the Agreement, Consultant’s compensation
will be as follows:
          3.2.1 The prorated Base Fee for February 15, 2006, through
February 28, 2006, shall be $22,500, exclusive of expenses, for which Consultant
will provide up to 50 hours of services. Travel time that is not covered by
other work will be counted at one-half the number of hours, and there will be no
premium for weekend or holiday work. The Additional Fee during this period for
hours worked in excess of 50, up to a maximum of 75, exclusive of expenses, will
be billed at $450 per hour, subject to the same terms and conditions for travel,
weekend and holiday work as provided above.

      Amended and Restated Non-Exclusive Consulting Agreement

2
  Edward. F. Houff

 



--------------------------------------------------------------------------------



 



          3.2.2 The prorated Base Fee for March 1, 2006, through March 31, 2006,
shall be $33,750, exclusive of expenses, for which Consultant will provide up to
75 hours of services. Travel time that is not covered by other work will be
counted at one-half the number of hours, and there will be no premium for
weekend or holiday work. The Additional Fee during this period for hours worked
in excess of 75, up to a maximum of 100, exclusive of expenses, will be billed
at $450 per hour, subject to the same terms and conditions for travel, weekend
and holiday work as provided above.
          3.2.3 The prorated Base Fee for April 1, 2006, through April 30, 2006,
shall be $22,500, exclusive of expenses, for which Consultant will provide up to
50 hours of services. Travel time that is not covered by other work will be
counted at one-half the number of hours, and there will be no premium for
weekend or holiday work. The Additional Fee during this period for hours worked
in excess of 50, up to a maximum of 75, exclusive of expenses, will be billed at
$450 per hour, subject to the same terms and conditions for travel, weekend and
holiday work as provided above.
          3.2.4 The prorated Base Fee for May 1, 2006 through June 30, 2006,
shall be $22,500 monthly, exclusive of expenses, for which Consultant will
provide up to 50 hours of services per month. Travel time that is not covered by
other work will be counted at one-half the number of hours, and there will be no
premium for weekend or holiday work. The Additional Fee during this period for
hours worked in excess of 50 per month, up to a maximum of 75 hours per month,
exclusive of expenses, will be billed at $450 per hour, subject to the same
terms and conditions for travel, weekend and holiday work as provided above.
        3.3 Both parties agree that Consultant is not an employee for state or
federal tax purposes. Consultant shall be solely responsible for payment of all
FICA and federal, state and local income taxes payable on compensation received
hereunder. All travel time in connection with this Agreement will be prorated as
required and compensated at the above rates. In addition, upon submission of
proper documentation, Kaiser will reimburse Consultant for all reasonable and
customary expenses incurred while providing consulting services. The term
“reasonable and customary” shall mean expenses incurred consistent with Kaiser’s
corporate policies on reimbursement of travel and related expenses and also
include costs for telephone, fax and mobile phone charges when used for Kaiser
business, but shall not include any costs or expenses incurred by Consultant to
provide his own working environment (office space, parking, etc.).
        3.4 Consultant’s compensation and expense reimbursement shall be paid as
follows:
          3.4.1 Beginning in September 2005 and each month thereafter during the
term of the Agreement, Consultant’s Base Fee will be paid automatically by
Kaiser by wire transfer monthly on the first business day between the first and
fifth day of the month.
          3.4.2 Beginning in September 2005 and each month thereafter during the
term of the Agreement, by the fifth day of the month, Consultant will provide an
invoice for the previous month that provides a summary of time and activities as
to the Base Fee, and a reasonably detailed description of services and time,
rounded up to the nearest tenth of the hour for any Additional Fee earned during
the previous month. Consultant will also submit a reasonably detailed schedule
of expenses for reimbursement including receipts. Bills and receipts may be
submitted electronically.
          3.4.3 Statements for services and requests for expense reimbursement
shall be submitted to

      Amended and Restated Non-Exclusive Consulting Agreement

3
  Edward. F. Houff

 



--------------------------------------------------------------------------------



 



Kaiser Aluminum & Chemical Corp
Attn: John M. Donnan, Vice President and General Counsel
27422 Portola Parkway, #350
Foothill Ranch, CA 92610-2831
Fax: (949) 614-1867
john.donnan@kaiseraluminum.com
                    3.4.4 Kaiser will promptly review the statements submitted
with respect to the Additional Fee and requests for expense reimbursement, and
will pay all undisputed Additional Fee and expense reimbursement amounts within
30 days of Kaiser’s receipt of such statement. Kaiser may request additional
information concerning the content of the Base Fee description and time but may
not withhold payment of the Base Fee. Questions regarding any Additional Fee
and/or expenses will be addressed promptly with a view toward reaching an
agreement, and payment for any questioned Additional Fee and/or expense amounts
will be paid on the later of 30 days after the statement was received or 10 days
after the questions are resolved.

4.   Independent Contractor

        4.1 Consultant shall perform services hereunder as an independent
contractor and not as an employee. He shall have no power or authority to act
for, legally represent, or commit Kaiser in any way unless Kaiser expressly
authorizes him to do so.
        4.2 Consultant understands and agrees that during the period of this
Agreement and any extensions thereto he is not entitled to participate in or
accrue benefits, and Consultant hereby expressly waives any claim to participate
in or accrue benefits, under Kaiser’s employee benefit plans, including but not
limited to KRP, Plan B, Severance Pay and Benefits Continuation, Personal
Choice, Life Insurance, Sick Leave with Salary Continuation, Long Term
Disability, Accidental Death and Dismemberment, Medical and Dental plans for
services performed hereunder, except as he is entitled to receive any such
benefits as a result of his termination without cause as an employee on
August 15, 2005. For the avoidance of doubt, the parties agree that any and all
benefits to which Consultant may be entitled must derive, if at all, from his
term of employment at Kaiser, and not from his service as a Consultant. In
addition, Consultant is not entitled to participate in any employee bonus plans
as a result of his service as a Consultant.

5.   Protection of Confidential Information

        5.1 All work product of Consultant in the performance of this Agreement,
including without limitation, analyses, reports, photographs, data and other
information, including any inventions or discoveries made by Consultant, shall
be the property of Kaiser and shall be considered Confidential Information. Any
information disclosed to Consultant by Kaiser or others in connection with
service for Kaiser under this Agreement shall also be considered Confidential
Information, and shall, as between Kaiser and Consultant, be the property of
Kaiser.
        5.2 Except as Kaiser may authorize in writing, Consultant shall not
disclose any Confidential Information or use it for any purpose other than the
performance of his services under this Agreement. Promptly upon Kaiser’s
request, and in any event upon the termination of this Agreement, Consultant
shall deliver to Kaiser all such material (including all copies made thereof)
which Consultant has in his possession.

      Amended and Restated Non-Exclusive Consulting Agreement

4
  Edward. F. Houff

 



--------------------------------------------------------------------------------



 



        5.3 Upon termination of this Agreement for any reasons, Consultant will,
except as otherwise agreed to in writing by the parties, return to Kaiser all
property belonging to Kaiser, including without limitation, computer equipment,
computer programs, cellular telephones, beepers or other property belonging to
Kaiser, and documents, property and data of any nature and in any form,
including electronic or magnetic form, reflecting any confidential information
described above.

6.   Applicable Law/Entire Agreement

        6.1 This Agreement shall in all respects be governed by and construed in
accordance with the laws of the State of Texas, except that conflicts of
laws/provisions of Texas law shall not be applied for the purpose of making
other law applicable.
        6.2 This Agreement, the Severance Agreement, the Retention Agreement and
that certain Release executed pursuant to the terms of the Severance Agreement
constitute the entire agreement and supersedes all prior agreements and
understandings, both written and oral, between the parties relating to
Consultant’s activities as a Consultant and the termination of Consultant’s
employment with Kaiser, including, but not limited to the effect of such
termination under the KERP and related agreements. It may not be amended,
supplemented or superseded except by a written agreement signed by both parties.

7.   Dispute Resolution

        7.1 If a dispute arises out of or related to this Agreement, and if the
dispute cannot be settled through direct discussions, then Kaiser and Consultant
agree to first endeavor to settle the dispute in an amicable and good faith
manner by mediation before a mutually agreeable mediator, before having recourse
to any other proceeding or forum.
        7.2 Any controversy or claim arising out of or relating to this
Agreement or the breach thereof that cannot be resolved by good faith mediation
shall on the written request of the complaining party served on the other within
thirty (30) calendar days of the event which forms the basis of the controversy
or claim, be submitted and resolved by final and binding arbitration in a manner
consistent with the rules of the American Arbitration Association. Service of
the written demand for arbitration shall be made by certified mail, with a
return receipt requested. Time is of the essence. If the request is not served
within said thirty (30) days of the date a cause of action arises, the
complaining party’s claim(s) shall be forever waived and barred before any and
all forums, including, without limitation, arbitration or judicial forums. The
Arbitrator shall have no authority to alter, amend, modify or change any of the
terms of the Agreement. The decision of the Arbitrator shall be final and
binding and judgment thereon may be entered in any court having jurisdiction
thereof. The parties shall equally divide all costs of the arbitration, but the
parties shall bear their own expenses for attorney’s fees and witness costs.
        7.3 The parties intend that the dispute resolution procedures outlined
herein are mandatory and shall be the exclusive means of resolving all disputes,
between Consultant and Kaiser and/or Kaiser’s employees, directors, officers,
officers or managers involving or arising out of this Agreement. However, this
provision does not prevent either Party from first seeking injunctive relief if
necessary to enforce the terms of this Agreement.

8.   Notices

      Amended and Restated Non-Exclusive Consulting Agreement

5
  Edward. F. Houff

 



--------------------------------------------------------------------------------



 



        All notices, correspondence, consents, requests, demands, and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when actually received. Such notices may be given personally, by
registered or certified mail, by email, or by facsimile transmission:

         
if to Consultant:
  Edward F. Houff  
 
  Emergence Strategies LLC  
 
  204 East Montgomery Street  
 
  Baltimore MD 21230  
 
  Fax: 800-853-3676  
 
  Phone: 410.659.9991  
 
  Email: efh446@gmail.com  
if to Kaiser:
  Kaiser Aluminum & Chemical Corp.  
 
  Attn: John M. Donnan, Vice President and General Counsel  
 
  27422 Portola Parkway, #350  
 
  Foothill Ranch, CA 92610-2831  
 
  Phone: (949) 614-1767  
 
  Fax: (949) 614-1867  
 
  john.donnan@kaiseraluminum.com

or to such other address as either party shall have last designated by notice to
the other party hereto.

9.   Waiver

        Failure of either Kaiser or Consultant to enforce at any time any of the
provisions of this Agreement shall in no way be construed to be a waiver of such
provisions nor in any way affect the validity of this Agreement or any part
thereof or the right of either party thereafter to enforce each and every
provision thereof. The waiver of any provisions of this Agreement or any breach
thereof shall not constitute waiver of any subsequent breach of the same or any
other provisions of this Agreement.

10.   Knowing and Voluntary Waiver

        Consultant understands and agrees that he:

  a.   Has carefully read and fully understands all of the provisions of this
Agreement, the KERP and agreements entered into by Consultant under the KERP,
including Consultant’s Severance Agreement, Retention Agreement and CIC
Agreement and the effect of his termination of Employment under this Agreement,
the KERP and Consultant’s Severance Agreement, Retention Agreement and CIC
Agreement.     b.   Has had an opportunity to negotiate the terms of this
Agreement.     c.   Is, through this Agreement, waiving right to employee
benefits and/or any future claim to benefits set forth in paragraph 4.2 of this
Agreement, stemming from activities as a Consultant during the period of this
Agreement on and after August 1, 2005.     d.   Knowingly and voluntarily
intends to be legally bound by the terms of this Agreement.

      Amended and Restated Non-Exclusive Consulting Agreement

6
  Edward. F. Houff

 



--------------------------------------------------------------------------------



 



  e.   Was advised and hereby is advised in writing to consider the terms of
this Agreement and consult with an attorney of his choice prior to executing
this Agreement.

11.   Survival

        The obligations of Consultant under Section 5, 6 and 7 of this Agreement
shall survive termination or expiration of this Agreement.
        IN WITNESS WHEREOF, the parties have executed this Consulting Agreement
as of the date first set forth above.

              CONSULTANT:       KAISER ALUMINUM & CHEMICAL CORP.
 
           
 
      By:    
 
           
Edward F. Houff
                    John M. Donnan
 
                    Vice President and General Counsel

      Amended and Restated Non-Exclusive Consulting Agreement

7
  Edward. F. Houff

 



--------------------------------------------------------------------------------



 



List of Subject Areas as to which Kaiser Desires and Consultant Agrees to
Provide Services

     
n
  Regularly Scheduled Omnibus and Special bankruptcy court hearings
n
  Disclosure Statement, POR, Solicitation, Confirmation hearings — complete
n
  Hearings and appellate work relating to bankruptcy issues, including stay
proceedings
n
  PBGC Appeal of Distress Termination
n
  Insurance coverage litigation and settlements
n
  Trentwood environmental matters and criminal investigation
n
  Senior/Sub Note/Gramercy Subordination Litigation and liquidating plan
confirmation and appeals, including stay proceedings
n
  Asbestos and other Tort Claim resolution and negotiations
n
  Asbestos workers’ compensation
n
  Communications with committees and futures representatives
n
  C11 communications with the Board
n
  New Board Search Committee — complete
n
  Environmental reorganization matters — complete
n
  Claims resolution issues
n
  Monument Select litigation — complete
n
  Testimony and/or declarations as required to support particular pleadings
n
  Other assignments as agreed

     
 
   
EFH Initials
  JMD Initials

      Amended and Restated Non-Exclusive Consulting Agreement

8
  Edward. F. Houff

 



--------------------------------------------------------------------------------



 



SUMMARY OF BENEFITS DUE AND REFERENCES
TO APPLICABLE BENEFIT AGREEMENTS

          n   All benefits that are due and payable to Consultant under the
Kaiser Key Employee Retention Program (KERP), Consultant’s Severance Agreement
(“Severance Agreement”), Consultant’s Retention Agreement, each as approved by
the Bankruptcy Court in 2002 in Kaiser’s chapter 11 proceedings, for a
“Termination Without Cause” and a “Pro-Rating Event,” as those terms are used in
the appropriate documents that generally describe and are specific to Edward F.
Houff, will be paid as and when due under those plans and agreements as a result
of Mr. Houff’s termination effective August 15, 2005.
 
        n   No material change or alteration to such benefits is intended from
the KERP and related plans and agreements that were approved by the Bankruptcy
Court
 
        n   These severance benefits include, as of the termination on
August 15, 2005
 
  q   Base pay times a multiplier of 2
 
  q   Withheld retention payments equaling $400,000
 
  q   “Welfare benefits” for 2 years as provided for in the Severance Agreement
and all other benefits provided by the severance plan implemented at part of the
KERP (note: does NOT include car lease continuation)
 
  q   Normal end of service benefits and rights as a Kaiser employee (e.g.
unused vacation days for 2005, accrued but unused for 2006) unrelated to
Severance Agreement
 
        n   Deferred benefits under the KERP/Severance program
 
  q   LTI for 2002 through 2004 calculated and paid in accordance with the LTI
program and KERP (half at emergence, half at emergence + 1 yr)
 
        n   Other bargained for benefits
 
  q   $25,000 one-time moving expense payment (to be paid upon the earlier of an
actual move or upon termination of the Agreement) (complete)
 
  q   2005 Short-Term Incentive Compensation, prorated for the period from
January 1 to August 15, 2005, not to exceed $25,000, to be paid before March 15,
2006. (complete)

     
 
   
EFH Initials
  JMD Initials

      Amended and Restated Non-Exclusive Consulting Agreement

9
  Edward. F. Houff

 